Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 28 February 1815
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


           My dear and respected friend Monticello  Feb. 28. 15.
          My last to you was of Nov. 29. & Dec. 14. 13. since which I have recieved your’s of July 14. I have to congratulate you, which I do sincerely on having got back from Robespierre and Bonaparte, to your ante-revolutionary condition. you are now nearly where you were at the Jeu de paume on the 20th of June 1789. the king would then have yielded by convention freedom of religion, freedom of the press, trial by jury, Habeas corpus, and a representative legislature. these I consider as the essentials constituting free government, and that the organization of the Executive is interesting, as it may ensure wisdom and integrity in the first place, but next as it may favor or endanger the preservation of these fundamentals. altho’ I do not think the late Capitulation of the king quite equal to all this, yet believing his dispositions to be moderate and friendly to the happiness of the people, and seeing that he is without the bias of issue, I am in hopes your patriots may, by constant and prudent pressure, obtain from him what is still wanting to give you a temperate degree of freedom and security. should this not be done, I should really apprehend a relapse into discontents, which might again let in Bonaparte.
          Here, at length, we have peace. but I view it as an Armistice only, because no provision is made against the practice of impressment. as this then will revive in the first moment of a war in Europe, it’s revival will be a declaration of war here. our whole business, in the mean time ought to be a sedulous preparation for it, fortifying our seaports, filling our magazines, classing and disciplining our militia, forming officers, and above all establishing a sound system of finance. you will see by the want of system in this last department, and even the want of principles, how much we are in arrears in that science. with sufficient means in the hands of our citizens, and sufficient will to bestow them on the government, we are floundering in expedients equally unproductive and ruinous; and proving how little are understood here those sound principles of political economy first developed by the Economists, since commented & dilated by Smith, Say, yourself, and the luminous Reviewer of Montesquieu. I have been endeavoring to get the able paper on this subject, which you addressed to me in July 1810, and enlarged in a copy recieved the last year, translated & printed here, in order to draw the attention of our citizens to this subject; but have not as yet succeeded. our printers are enterprizing only in novels and light reading. the readers of works of science, altho’ in considerable number, are so sparse in their situations, that such works are of slow circulation. but I shall persevere.
          This letter will be delivered you by mr Ticknor, a young gentleman from Massachusets of much erudition, and great merit. he has compleated his course of law reading, and, before entering on the practice, proposes to pass two or three years in seeing Europe, and adding to his stores of knolege what he can acquire there. should he enter the career of politics in his own country he will go far in obtaining it’s honors and powers. he is worthy of any friendly offices you may be so good as to render him, and to his acknolegements of them will be added my own. by him I send you a copy of the Review of Montesquieu, from my own shelf, the impression being, I believe, exhausted by the late President of the college of Williamsburg having adopted it as the elementary book there. I am persuading the author to permit me to give his name to the public, and to permit the original to be printed in Paris. altho’ your presses, I observe, are put under the leading strings of your government, yet this is such a work as would have been licensed at any period, early or late, of the reign of Louis XVI. Surely the present government will not expect to repress the progress of the public mind farther back than that. I salute you with all veneration and affection.
          Th: Jefferson
        